                                                                                  0-'/&


            $)),'$9,7 2) 63(&,$/ $*(17 .(9,1 5 *$8/ ,1 6833257 2)
                    $1 $33/,&$7,21 )25 $ 6($5&+ :$55$17

       , .HYLQ 5 *DXO VWDWH

                       INTRODUCTION AND AGENT BACKGROUND

             , DP FXUUHQWO\ HPSOR\HG DV D 6SHFLDO $JHQW ZLWK WKH 8QLWHG 6WDWHV (QYLURQPHQWDO

3URWHFWLRQ $JHQF\ &ULPLQDO ,QYHVWLJDWLRQ 'LYLVLRQ (3$&,'  , KDYH ZRUNHG LQ (3$&,'¶V

%RVWRQ $UHD 2IILFH IRU DSSUR[LPDWHO\ WHQ \HDUV , KDYH ZRUNHG DV D IHGHUDO ODZ HQIRUFHPHQW

RIILFHU IRU RYHU WZHQW\IRXU \HDUV DQG GXULQJ WKLV WLPH , KDYH FRQGXFWHG QXPHURXV FRPSOH[

PXOWLMXULVGLFWLRQDO IHGHUDO DQG VWDWH FULPLQDO DQG FLYLO LQYHVWLJDWLRQV LQYROYLQJ D YDULHW\ RI

PDWWHUV , KDYH EHHQ H[WHQVLYHO\ WUDLQHG LQ YDULRXV DVSHFWV RI FULPLQDO LQYHVWLJDWLRQ DQG KDYH

SDUWLFLSDWHG LQ WKH VXFFHVVIXO SURVHFXWLRQV RI LQGLYLGXDOV DQG FRPSDQLHV WKDW KDYH YLRODWHG WKH

FULPLQDO ODZV RI WKH 8QLWHG 6WDWHV

             $V D 6SHFLDO $JHQW RI (3$&,' , LQYHVWLJDWH FULPLQDO YLRODWLRQV RI WKH

HQYLURQPHQWDO VWDWXWHV DGPLQLVWHUHG E\ WKH (3$ LQFOXGLQJ WKH )HGHUDO ,QVHFWLFLGH )XQJLFLGH

DQG 5RGHQWLFLGH $FW ³),)5$´   86&   et seq. DV ZHOO DV YLRODWLRQV RI 7LWOH  RI WKH

8QLWHG 6WDWHV &RGH , DP GXO\ DXWKRUL]HG E\  86&   WR FDUU\ ILUHDUPV WR H[HFXWH DQG

VHUYH DQ\ ZDUUDQW RU RWKHU SURFHVV LVVXHG XQGHU WKH DXWKRULW\ RI WKH 8QLWHG 6WDWHV DQG WR PDNH

DUUHVWV ZLWKRXW ZDUUDQW IRU DQ\ RIIHQVH FRPPLWWHG LQ P\ SUHVHQFH RU DQ\ IHORQ\ RIIHQVH IRU

ZKLFK , KDYH SUREDEOH FDXVH WR EHOLHYH WKDW WKH SHUVRQ WR EH DUUHVWHG KDV FRPPLWWHG RU LV

FRPPLWWLQJ

             , DP FXUUHQWO\ LQYHVWLJDWLQJ -LXOH /LQ IRU WKH LPSRUWDWLRQ GLVWULEXWLRQ DQG VDOH RI

XQUHJLVWHUHG SHVWLFLGHV IDOVHO\ PDUNHWHG DV SHUVRQDO SURWHFWLRQ DJDLQVW YLUXVHV LQ YLRODWLRQ RI

),)5$  86&  M D  $  M D  (  DQG O E  %  DQG RI WKH FULPLQDO

SURKLELWLRQV DJDLQVW LPSRUWDWLRQ FRQWUDU\ WR ODZ  86&   PDLOLQJ LQMXULRXV DUWLFOHV 

                                                 
86&   PDLO IUDXG  86&  ZLUH IUDXG  86&   DQG FRQVSLUDF\ WR

FRPPLW VXFK RIIHQVHV  86&   DQG 

             7KLV DIILGDYLW LV EHLQJ VXEPLWWHG LQ VXSSRUW RI DQ DSSOLFDWLRQ IRU D ZDUUDQW XQGHU

 86&   D DQG 5XOH  RI WKH )HGHUDO 5XOHV RI &ULPLQDO 3URFHGXUH WR VHDUFK DQG VHL]H

WKH H%D\ ,QF ³H%D\´ DFFRXQW LGHQWLILHG E\ WKH XVHU QDPH ³GHDOVO\Q´DQG RWKHU GDWD

DVVRFLDWHG ZLWK WKLV DFFRXQW DV GHVFULEHG LQ $WWDFKPHQW $ 7KHUH LV SUREDEOH FDXVH WR EHOLHYH

WKDW WKH GHDOVO\Q H%D\ DFFRXQW FRQWDLQV IUXLWV HYLGHQFH DQG LQVWUXPHQWDOLWLHV RI WKH FULPHV

OLVWHG LQ SDUDJUDSK  DV GHVFULEHG LQ $WWDFKPHQW %

             7KH GHDOVO\Q H%D\ DFFRXQW DQG UHOHYDQW GDWD LV PDLQWDLQHG E\ H%D\ ZKLFK

DFFHSWV VHUYLFH RI SURFHVV DW  +DPLOWRQ $YHQXH LQ 6DQ -RVH &DOLIRUQLD DQG YLD LWV RQOLQH

ODZ HQIRUFHPHQW SRUWDO DW KWWSVOHFRUSHED\FRP/(3RUWDOB&RPPXQLWLHV/RJLQ

             7KH IDFWV LQ WKLV DIILGDYLW FRPH IURP P\ SHUVRQDO REVHUYDWLRQV DQG UHYLHZ RI

UHFRUGV P\ WUDLQLQJ DQG H[SHULHQFH DQG LQIRUPDWLRQ REWDLQHG IURP RWKHU DJHQWV DQG ZLWQHVVHV

7KLV DIILGDYLW LQFOXGHV RQO\ WKRVH IDFWV , EHOLHYH DUH QHFHVVDU\ WR HVWDEOLVK SUREDEOH FDXVH DQG

GRHV QRW LQFOXGH DOO RI WKH IDFWV XQFRYHUHG GXULQJ WKH LQYHVWLJDWLRQ

                     STATUTORY AND REGULATORY BACKGROUND

             7KH )HGHUDO ,QVHFWLFLGH )XQJLFLGH DQG 5RGHQWLFLGH $FW ³),)5$´ UHJXODWHV WKH

SURGXFWLRQ VDOH GLVWULEXWLRQ DQG XVH RI SHVWLFLGHV LQ WKH 8QLWHG 6WDWHV $ ³SHVWLFLGH´ LV DQ\

VXEVWDQFH RU PL[WXUH RI VXEVWDQFHV LQWHQGHG IRU SUHYHQWLQJ GHVWUR\LQJ UHSHOOLQJ RU PLWLJDWLQJ

DQ\ SHVW  86&   X   &)5   $Q ³DQWLPLFURELDO SHVWLFLGH´ LV GHILQHG DV D

SHVWLFLGH WKDW LV LQWHQGHG WR GLVLQIHFW VDQLWL]H UHGXFH RU PLWLJDWH JURZWK RU GHYHORSPHQW RI

PLFURELRORJLFDO RUJDQLVPV RU WR SURWHFW LQDQLPDWH REMHFWV RU VXUIDFHV IURP FRQWDPLQDWLRQ

FDXVHG E\ EDFWHULD YLUXVHV DQG RWKHU PLFUREHV  86&   PP  7KH WHUP ³SHVW´ LV



                                                 
EURDGO\ GHILQHG WR LQFOXGH DPRQJ RWKHU WKLQJV YLUXVHV EDFWHULD RU RWKHU PLFURRUJDQLVPV

H[FHSW YLUXVHV RQ RU LQ OLYLQJ KXPDQV  86&   W   &)5   G 

             ),)5$ UHTXLUHV WKDW DOO SHVWLFLGHV EH UHJLVWHUHG ZLWK WKH (3$ EHIRUH WKH\ FDQ EH

VROG RU GLVWULEXWHG LQ WKH 8QLWHG 6WDWHV  86&  D D  7KH UHJLVWUDWLRQ SURFHVV LV GHWDLOHG

DQG DSSOLFDQWV DUH UHTXLUHG WR VXEPLW D VXEVWDQWLDO DPRXQW RI LQIRUPDWLRQ WR WKH (3$ LQ VXSSRUW

RI D UHTXHVW IRU UHJLVWUDWLRQ ,QIRUPDWLRQ WKDW PXVW EH VXEPLWWHG LQ VXSSRUW RI DQ DSSOLFDWLRQ WR

UHJLVWHU D SHVWLFLGH LQFOXGHV WKH FRPSOHWH IRUPXOD RI HDFK SHVWLFLGH IRU ZKLFK UHJLVWUDWLRQ LV

VRXJKW LQFOXGLQJ WKH LGHQWLW\ RI LWV DFWLYH DQG LQHUW LQJUHGLHQWV DOO SURSRVHG ODEHOLQJ IRU WKH

SHVWLFLGH DQG D VWDWHPHQW RI DOO SHVWLFLGDO FODLPV WR EH PDGH IRU WKH SHVWLFLGH See  86& 

D F   &)5  

             $QWLPLFURELDO SHVWLFLGHV DUH VXEMHFW WR VSHFLILF GDWD UHTXLUHPHQWV LQ RUGHU WR EH

UHJLVWHUHG E\ WKH (3$ See  &)5 3DUW  6XESDUW : $OO DQWLPLFURELDO SHVWLFLGH

DSSOLFDQWV IRU UHJLVWUDWLRQ PXVW HQVXUH WKURXJK WHVWLQJ WKDW WKHLU SURGXFW LV HIILFDFLRXV ZKHQ XVHG

LQ DFFRUGDQFH ZLWK ODEHO GLUHFWLRQV DQG FRPPRQO\ DFFHSWHG SHVW FRQWURO SUDFWLFHV  &)5

 D   $Q DQWLPLFURELDO SHVWLFLGH WKDW PDNHV ³SXEOLF KHDOWK FODLPV´ PXVW EH VXSSRUWHG

E\ DGGLWLRQDO SURGXFW SHUIRUPDQFH GDWD UHTXLUHG E\ WKH (3$ DV SDUW RI WKH DSSOLFDWLRQ IRU

UHJLVWUDWLRQ  &)5  D   $Q DQWLPLFURELDO SHVWLFLGH SURGXFW LV FRQVLGHUHG WR

PDNH D ³SXEOLF KHDOWK FODLP´ LI WKH SURGXFW EHDUV D FODLP WR FRQWURO SHVW PLFURRUJDQLVPV WKDW

SRVH D WKUHDW WR KXPDQ KHDOWK DQG ZKRVH SUHVHQFH FDQQRW EH UHDGLO\ REVHUYHG E\ WKH XVHU 

&)5  D 

            5HJLVWHUHG SHVWLFLGHV DUH JLYHQ D SURGXFW UHJLVWUDWLRQ QXPEHU EHJLQQLQJ ZLWK WKH

SKUDVH ³(3$ 5HJ 1R´  &)5   H  3HVWLFLGHSURGXFLQJ HVWDEOLVKPHQWV DOVR

UHFHLYH DQ HVWDEOLVKPHQW UHJLVWUDWLRQ QXPEHU GHVLJQDWHG E\ WKH SKUDVH ³(3$ (VW´  &)5 



                                                  
 I  $V D FRQGLWLRQ RI UHJLVWUDWLRQ DOO UHJLVWHUHG SHVWLFLGHV PXVW KDYH D ODEHO WKDW EHDUV

ERWK WKH SURGXFW UHJLVWUDWLRQ DQG HVWDEOLVKPHQW QXPEHUV  &)5   D  7KLV ODEHO DOVR

PXVW FRQWDLQ VHYHUDO RWKHU SLHFHV RI LQIRUPDWLRQ VXFK DV WKH GLUHFWLRQV IRU XVH RI WKH SHVWLFLGH

 &)5   L  FKLOG KD]DUG ZDUQLQJV  &)5   D ILUVW DLG VWDWHPHQW  &)5

  SUHFDXWLRQDU\ VWDWHPHQWV IRU KXPDQV DQG GRPHVWLF DQLPDOV  &)5   DQG

HQYLURQPHQWDO KD]DUG DQG SUHFDXWLRQDU\ VWDWHPHQWV  &)5   DQG  3URSRVHG

ODEHOV PXVW EH VXEPLWWHG WR WKH (3$ DORQJ ZLWK WKH DSSOLFDWLRQ IRU UHJLVWUDWLRQ  &)5 

 H   86&  D F  & DQG D F  % 

             7KH (3$ PDLQWDLQV DQ RQOLQH 3HVWLFLGH 3URGXFW DQG /DEHO 6\VWHP FRQWDLQLQJ D

FROOHFWLRQ RI SHVWLFLGH SURGXFW ODEHOV WKDW KDYH EHHQ DFFHSWHG E\ WKH (3$ XQGHU ),)5$ See

KWWSVLDVSXEHSDJRYDSH[SHVWLFLGHVI"S 33/6

             ,W LV XQODZIXO IRU DQ\ SHUVRQ LQ DQ\ VWDWH WR GLVWULEXWH RU VHOO WR DQ\ RWKHU SHUVRQ D

SHVWLFLGH WKDW KDV QRW EHHQ UHJLVWHUHG XQGHU ),)5$  86&  M D  $  ),)5$ GHILQHV

³GLVWULEXWH RU VHOO´ WR LQFOXGH QRW RQO\ DFWXDO VDOH RU GLVWULEXWLRQ RI D SHVWLFLGH EXW DOVR WKH DFW RI

RIIHULQJ D SHVWLFLGH IRU VDOH  86&   JJ   &)5  

             ,W LV DOVR XQODZIXO IRU DQ\ SHUVRQ WR VHOO RU GLVWULEXWH WR DQ\ RWKHU SHUVRQ D

SHVWLFLGH WKDW LV ³PLVEUDQGHG´  86&  M D  (  $ SHVWLFLGH LV ³PLVEUDQGHG´ XQGHU

),)5$ LI inter alia LWV FRQWDLQHU GRHV QRW KDYH D ODEHO EHDULQJ WKH SHVWLFLGH¶V UHJLVWUDWLRQ

QXPEHU RU RQH ZLWK ODEHOLQJ WKDW EHDUV DQ\ VWDWHPHQW GHVLJQ RU JUDSKLF UHSUHVHQWDWLRQ UHODWLYH

WR WKH SHVWLFLGH RU LWV LQJUHGLHQWV ZKLFK LV IDOVH RU PLVOHDGLQJ  86&   T  $ 

             8QGHU ),)5$ LW LV D PLVGHPHDQRU FULPLQDO RIIHQVH WR NQRZLQJO\ YLRODWH DQ\

SURYLVLRQ RI WKH VWDWXWH  86&  O E  % 




                                                   
            8QGHU  86&   LW LV D IHGHUDO FULPH WR IUDXGXOHQWO\ RU NQRZLQJO\ LPSRUW

RU EULQJ LQWR WKH 8QLWHG 6WDWHV DQ\ PHUFKDQGLVH FRQWUDU\ WR ODZ RU WR UHFHLYH FRQFHDO EX\ VHOO

RU LQ DQ\ PDQQHU IDFLOLWDWH WKH WUDQVSRUWDWLRQ FRQFHDOPHQW RU VDOH RI VXFK PHUFKDQGLVH DIWHU

LPSRUWDWLRQ NQRZLQJ WKH VDPH WR KDYH EHHQ LPSRUWHG RU EURXJKW LQWR WKH 8QLWHG 6WDWHV FRQWUDU\

WR ODZ 7KLV LQFOXGHV WKH LPSRUWDWLRQ RI D SHVWLFLGH QRW UHJLVWHUHG ZLWK WKH (3$

            8QGHU  86&   LW LV D IHGHUDO FULPH WR PDLO SRLVRQ KD]DUGRXV PDWHULDOV

DQG DOO RWKHU QDWXUDO RU DUWLILFLDO DUWLFOHV FRPSRVLWLRQV RU PDWHULDO ZKLFK PD\ NLOO RU LQMXUH

DQRWKHU RU LQMXUH WKH PDLOV RU RWKHU SURSHUW\

                                                  EBAY

            H%D\ ,QFRUSRUDWHG RU H%D\FRP LV D JOREDO LQWHUQHWEDVHG PDUNHWSODFH DFFHVVLEOH

DW WKH ZHEVLWH ZZZHED\FRP RU YLD DQ DSSOLFDWLRQ WKDW FDQ EH LQVWDOOHG RQ FRPSXWHU HTXLSPHQW

LQFOXGLQJ D WDEOHW RU D FHOO SKRQH H%D\ DOORZV XVHUV WR FUHDWH DFFRXQWV WKURXJK ZKLFK WKH\ PD\

OLVW LWHPV IRU VDOH DQGRU SHUXVH OLVWLQJV RI LWHPV IRU VDOH FUHDWHG E\ RWKHU XVHUV H%D\¶V

PDUNHWSODFH DOVR VHUYHV DV D SODWIRUP WKURXJK ZKLFK VHOOHUV DQG EX\HUV FDQ FRPSOHWH

WUDQVDFWLRQV IRU LWHPV OLVWHG IRU VDOH 7KH KHDGTXDUWHUV RI H%D\ LV ORFDWHG DW  +DPLOWRQ

$YHQXH LQ 6DQ -RVH &DOLIRUQLD

            H%D\ XVHUV LQFOXGLQJ VHOOHUV DQG EX\HUV FDQ DOVR VHQG SULYDWH PHVVDJHV WR HDFK

RWKHU 7KHVH PHVVDJHV DUH RQO\ YLHZDEOH E\ WKH VHQGHU UHFLSLHQW DQGRU H%D\

            %DVHG RQ P\ NQRZOHGJH DQG XQGHUVWDQGLQJ RI H%D\¶V PDUNHWSODFH DV ZHOO DV

WKURXJK LQIRUPDWLRQ REWDLQHG GXULQJ WKH FRXUVH RI WKLV LQYHVWLJDWLRQ VHOOHUV DQG EX\HUV RQ H%D\

RIWHQWLPHV H[FKDQJH PHVVDJHV SULRU WR DQG DIWHU DQ LWHP LV VROG E\ WKH VHOOHU WR WKH EX\HU




                                                   
   PROBABLE CAUSE TO BELIEVE THAT A FEDERAL CRIME WAS COMMITTED

            (3$&,' KDV EHFRPH DZDUH RI LQVWDQFHV DURXQG WKH FRXQWU\ LQ ZKLFK VHOOHUV

XVLQJ RQOLQH PDUNHWSODFHV VXFK DV H%D\ DUH PDUNHWLQJ DQG VHOOLQJ XQUHJLVWHUHG SHVWLFLGH SURGXFWV

RU SHVWLFLGDO GHYLFHV WKDW FODLP WR RIIHU SURWHFWLRQ DJDLQVW YLUXVHV LQFOXGLQJ 6$56&R9 WKH

YLUXV UHVSRQVLEOH IRU &29,'

            2Q RU DERXW $SULO   , EHJDQ LQYHVWLJDWLQJ DOOHJDWLRQV RI WKH LOOHJDO VDOH RI

XQUHJLVWHUHG SHVWLFLGH SURGXFWV WKDW FODLP WR FRQWURO YLUXVHV DQG EDFWHULD , KDYH UHVHDUFKHG

OLVWLQJV RQ H%D\ DQG , KDYH VSRNHQ ZLWK DQG JDWKHUHG LQIRUPDWLRQ IURP DJHQWV LQ RWKHU (3$

&,' RIILFHV ZKR DUH FRQGXFWLQJ LQYHVWLJDWLRQV LQYROYLQJ WKH VDOH RI FHUWDLQ ³9LUXV 6KXW 2XW´

SURGXFWV DV ZHOO DV ZLWK DQ ,QVSHFWRU ZLWK WKH 8QLWHG 6WDWHV 3RVWDO ,QVSHFWLRQ 6HUYLFH , DP

FXUUHQWO\ LQYHVWLJDWLQJ DOOHJDWLRQV WKDW D PDOH VXEMHFW QDPHG -LXOH /LQ ³/,1´ KDV PDUNHWHG DQG

VROG D SURGXFW FDOOHG ³72$0,7 9LUXV 6KXW 2XW´ YLD H%D\FRP

            2Q RU DERXW $SULO   , EHJDQ WR LQYHVWLJDWH DQ H%D\ XVHU LGHQWLILHG DV

³GHDOVO\Q´ , REVHUYHG WKDW H%D\ VHOOHU ³GHDOVO\Q´ KDG SRVWHG IRU VDOH D SURGXFW FDOOHG

³72$0,7 9LUXV 6KXW 2XW´ 7KH H%D\ OLVWLQJ IRU WKH LWHP VWDWHG ³72$0,7 -$3$1 9,586

6+87 287 6$1,7$7,21 ',6,1)(&7 &$5' '(25'25,=( >VLF@ 6$1,7,=(´ SURGXFW V

LWHP   LPSRUWHG IURP -DSDQ´ , DOVR REVHUYHG QXPHURXV SKRWRJUDSKV RQ WKLV

H%D\ OLVWLQJ RI WKH 72$0,7 9LUXV 6KXW 2XW LWHPV IRU VDOH 7KH H%D\ OLVWLQJ¶V ³,WHP

'HVFULSWLRQ´ LQFOXGHG ³72$0,7 -DSDQ 9LUXV 6KXW 2XW 6DQLWDWLRQ 'LVLQIHFW &DUG 6DQLWL]H

'LVLQIHFW &DUG 'HRGRUL]H >VLF@ 6DQLWL]H &RQGLWLRQ LV 1HZ 6KLSSHG ZLWK 8636 )LUVW &ODVV

3DFNDJH :LWKLQ  KRXUV 7KDQNV´ 7KH OLVWLQJ LQFOXGHG SKRWRJUDSKV RI D VXSHULPSRVHG 8QLWHG

6WDWHV 3RVWDO 6HUYLFH ORJR DWRS WKH 72$0,7 9LUXV 6KXW 2XW LWHPV SLFWXUHG IRU VDOH 7KH OLVWLQJ

LQGLFDWHG WKDW VKLSPHQWV RI WKH LWHP V RULJLQDWHG IURP 4XLQF\ 0DVVDFKXVHWWV DQG WKDW VL[WHHQ



                                                 
 RI WKHVH LWHPV KDG SUHYLRXVO\ EHHQ VROG

            7KH (3$ LQLWLDOO\ FDSWXUHG FHUWDLQ LPDJHV IURP GHDOVO\Q¶V H%D\ OLVWLQJ

SDJHV LQFOXGLQJ WKHVH LPDJHV




            (3$&,' ZDV XQDEOH WR VHFXUH D IXOO UHFRUG DFFRXQW RI DOO WKH OLVWLQJV¶

LQIRUPDWLRQ DQG GHWDLOV EHFDXVH ZLWKLQ DSSUR[LPDWHO\ RQH KRXU RI (3$¶V GLVFRYHU\ RI WKH

VXEMHFW OLVWLQJ H%D\ UHPRYHG WKH OLVWLQJ IURP SXEOLF YLHZ RQ WKH ZHEVLWH 7KH GLVDEOHG OLQN WR

WKH IRUPHU OLVWLQJ ZDV UHSODFHG ZLWK D PHVVDJH UHDGLQJ ³7KLV OLVWLQJ  KDV EHHQ

UHPRYHG RU WKLV LWHP LV QR ORQJHU DYDLODEOH´

            , KDYH OHDUQHG WKDW WKHUH KDYH EHHQ RWKHU OLVWLQJV IRU SURGXFWV FDOOHG ³72$0,7

9LUXV 6KXW 2XW´ RIIHUHG IRU VDOH RQ H%D\ E\ D VHOOHU LQ *HRUJLD DQG WKDW WKH OLVWLQJV KDG LQFOXGHG

                                                 
FODLPV WKDW WKH SURGXFW ZRXOG SURWHFW WKH EX\HU RU ZHDUHU RI WKH SURGXFW IURP YLUXVHV RU EDFWHULD

VWDWLQJ WKDW WKH SURGXFW¶V PDLQ LQJUHGLHQW ZDV &O FKORULQH GLR[LGH  DQG VKRZLQJ SKRWRJUDSKV

GHSLFWLQJ WKH UHPRYDO RI EDFWHULD JHUPV DQG YLUXVHV WKURXJK WKH ZHDULQJ RI ³72$0,7 9LUXV

6KXW 2XW´ , OHDUQHG WKDW LQ FRQQHFWLRQ ZLWK DQ LQYHVWLJDWLRQ RI WKDW H%D\ VHOOHU (3$&,'

REWDLQHG HYLGHQFH WKDW D SDFNDJH FRQWDLQLQJ ³72$0,7 9LUXV 6KXW 2XW´ SURGXFWV KDG DUULYHG DW

-RKQ ) .HQQHG\ $LUSRUW LQ 1HZ <RUN EHIRUH EHLQJ IRUZDUGHG WR *HRUJLD DQG RQ ZKLFK DOO

ODEHOLQJ DQG SULQWLQJ DSSHDUHG RQO\ LQ -DSDQHVH

             ³72$0,7 9LUXV 6KXW 2XW´ E\ LWV QDPH PDNHV WKH FODLP WKDW LW FRQWUROV

PLWLJDWHV UHSHOV RU SURWHFWV DJDLQVW SHVWV LQFOXGLQJ YLUXVHV ,W WKHUHIRUH LV D SHVWLFLGH DV GHILQHG

DQG UHJXODWHG E\ ),)5$ DQG DV VXFK LW PXVW EH UHJLVWHUHG ZLWK WKH (3$ EHIRUH LW FDQ EH RIIHUHG

IRU VDOH VROG RU GLVWULEXWHG LQ WKH 8QLWHG 6WDWHV

             ³72$0,7 9LUXV 6KXW 2XW´ LV QRW UHJLVWHUHG ZLWK WKH (3$ LQ DFFRUGDQFH ZLWK

),)5$ ,W FDQQRW OHJDOO\ EH LPSRUWHG LQWR WKH 8QLWHG 6WDWHV DQG PD\ QRW OHJDOO\ EH VROG RU

GLVWULEXWHG ZLWKLQ WKH 8QLWHG 6WDWHV

             2Q $SULO   , FRQWDFWHG H%D\ DQG REWDLQHG FHUWDLQ LGHQWLW\ LQIRUPDWLRQ IRU

WKH H%D\ XVHU ³GHDOVO\Q´ 0\ LQYHVWLJDWLRQ GHWHUPLQHG WKDW H%D\ XVHUQDPH GHDOVO\Q

KDV EHHQ DVVLJQHG WR DQ LQGLYLGXDO QDPHG -LXOH /,1 VLQFH 6HSWHPEHU   ZLWK D FRQWDFW

DQG VKLSSLQJ DGGUHVV RI  +DPLOWRQ 6WUHHW 4XLQF\ 0DVVDFKXVHWWV  7KH FXUUHQW

FHOOXODU WHOHSKRQH QXPEHU DVVRFLDWHG ZLWK WKH GHDOVO\Q DFFRXQW LV                 H%D\

UHFRUGV IXUWKHU LQGLFDWH WKDW /,1 KDV EHHQ DQ H%D\ XVHU XQGHU D YDULHW\ RI XVHUQDPHV VLQFH

2FWREHU 



        
         (3$&,' LV FRQWLQXLQJ LWV LQYHVWLJDWLRQ ZLWK UHVSHFW WR WKH DFWXDO RULJLQ RI WKHVH
SURGXFWV
                                                   
            $FFRUGLQJ WR UHFRUGV REWDLQHG IURP H%D\ WKH WUDQVDFWLRQ KLVWRU\ DVVRFLDWHG ZLWK

/,1¶V DFFRXQW LQGLFDWHV WKDW WKH 72$0,7 9LUXV 6KXW 2XW SURGXFWV ZHUH OLVWHG IRU VDOH RQ 0DUFK

  DQG 0DUFK   %HWZHHQ 0DUFK   DQG $SULO   DSSUR[LPDWHO\ 

72$0,7 9LUXV 6KXW 2XW SURGXFWV ZHUH PDUNHWHG DQGRU RIIHUHG IRU VDOH YLD /,1¶V H%D\

DFFRXQW 7KH H%D\ QXPEHUV DVVRFLDWHG ZLWK WKH OLVWLQJV IRU WKHVH SURGXFWV ZHUH 

DQG  DQG WKH\ ZHUH OLVWHG DV ³72$0,7 -DSDQ 9LUXV 6KXW 2XW 6DQLWDWLRQ 'LVLQIHFW

&DUG 'HRGRUL]H >VLF@ 6DQLWL]H´ DQG ³72$0,7 -DSDQ 9LUXV 6KXW 2XW 6DQLWDWLRQ 'LVLQIHFW &DUG

6DQLWL]H´ UHVSHFWLYHO\

            $FFRUGLQJ WR H%D\ UHFRUGV WKH FRPSXWHU ,QWHUQHW 3URWRFRO ,3 DGGUHVV IRU WKH

GHDOVO\Q WUDQVDFWLRQV ± VSHFLILFDOO\ WKH VDOH OLVWLQJV RQ 0DUFK   DQG 0DUFK  

IRU WKH 72$0,7 9LUXV 6KXW 2XW SURGXFWV ± ZDV ³               ´ DVVRFLDWHG ZLWK /,1 DW WKH 

+DPLOWRQ 6WUHHW DGGUHVV LQ 4XLQF\

            &RPFDVW WKH LQWHUQHW VHUYLFH SURYLGHU IRU WKDW DGGUHVV KDV FRQILUPHG WKDW WKH ,3

DGGUHVV             ZDV DVVLJQHG WR &RPFDVW VXEVFULEHU -LXOH /,1 DW WKH SK\VLFDO DGGUHVV 

+DPLOWRQ 6WUHHW LQ 4XLQF\ 0DVVDFKXVHWWV GXULQJ WKH WLPH SHULRG RI 0DUFK   WKURXJK

0DUFK  

            %X\HUV LQ 1HZ <RUN )ORULGD 2KLR ,OOLQRLV DQG &DOLIRUQLD SXUFKDVHG 72$0,7

9LUXV 6KXW 2XW YLD WKH GHDOVO\Q OLVWLQJV IRU   RU  SHU XQLW )URP WKH

LQIRUPDWLRQ FXUUHQWO\ DYDLODEOH LW DSSHDUV WKDW HLJKWHHQ WRWDO GHYLFHV ZHUH VROG YLD WKH

GHDOVO\Q OLVWLQJV EHWZHHQ 0DUFK   DQG $SULO  



       
         7KLV ,3 DGGUHVV PD\ KDYH EHHQ DVVLJQHG WR WKH VDPH VXEVFULEHU DW WKH VDPH DGGUHVV
GXULQJ RWKHU SHULRGV RI WLPH WR GDWH (3$&,' KDV UHFHLYHG ,3 DGGUHVV LQIRUPDWLRQ RQO\ IRU WKH
SHULRG IURP 0DUFK   WKURXJK 0DUFK  


                                                 
            )RU HDFK WUDQVDFWLRQ H%D\¶V UHFRUGV LQFOXGH LQIRUPDWLRQ DERXW WKH VDOH LQFOXGLQJ

WKH EX\HU¶V QDPH H%D\ XVHU ,' DQG WKH DGGUHVV WR ZKLFK WKH SURGXFW VKRXOG EH VKLSSHG )RU

VHYHUDO WUDQVDFWLRQV 8636 ZDV DEOH WR ORFDWH WUDFNLQJ QXPEHUV DQG LPDJHV FDSWXUHG WKURXJK

PDLO SURFHVVLQJ IRU WKH SDFNDJHV )RU H[DPSOH RQ $SULO   D SXUFKDVH ZDV PDGH E\ WKH

H%D\ XVHU ³             Q[OS´ DVVRFLDWHG ZLWK DQ LQGLYLGXDO ZLWK WKH LQLWLDOV ³6:´ DQG D ³VKLS

WR´ ORFDWLRQ LQ 1DSHUYLOOH ,OOLQRLV $ UHYLHZ RI 8636 UHFRUGV LQGLFDWHG WKDW WKH SDFNDJH ZDV

VKLSSHG E\ 8636 )LUVW &ODVV PDLO ZLWK WKH WUDFNLQJ QXPEHU                               $ SUH

SDLG VKLSSLQJ ODEHO ZDV DIIL[HG WR WKH SDFNDJH OLVWLQJ WKH VHQGHU DV ³-,8/( /,1  +DPLOWRQ 6W

4XLQF\ 0$ ´ $FFRUGLQJ WR 8636 UHFRUGV WKH SDFNDJH ZDV SURFHVVHG WKURXJK

8636¶V %RVWRQ 3URFHVVLQJ DQG 'LVWULEXWLRQ &HQWHU RQ $SULO   DQG GHOLYHUHG LQ

1DSHUYLOOH ,OOLQRLV RQ $SULO  

            $ UHYLHZ FRQGXFWHG E\ WKH 8QLWHG 6WDWHV 3RVWDO ,QVSHFWLRQ 6HUYLFH UHYHDOHG WKDW

 +DPLOWRQ 6WUHHW LQ 4XLQF\ 0DVVDFKXVHWWV LV D YDOLG PDLOLQJ DGGUHVV DQG WKDW -LXOH /,1

UHFHLYHV PDLO DW WKDW DGGUHVV

            $ VHDUFK RI WKH RQOLQH UHFRUGV IURP WKH $VVHVVRU¶V 2IILFH RI WKH &LW\ RI 4XLQF\

0DVVDFKXVHWWV FRQILUPHG WKDW /,1 LV WKH RZQHU RI D GXSOH[ ORFDWHG DW  DQG  +DPLOWRQ 6WUHHW




       
           7R SURWHFW WKH LGHQWLW\ RI WKH YLFWLPEX\HU WKH YLFWLPEX\HU LV LGHQWLILHG E\ KLV RU KHU
LQLWLDOV DQG UHGDFWLRQV KDYH EHHQ DSSOLHG WR WKH UHSURGXFWLRQ RI WKH 8636 VKLSSLQJ ODEHO

       
          $QRWKHU SDFNDJH VKLSSLQJ ODEHO FRQQHFWHG WR D GHDOVO\Q H%D\ VDOH GDWHG $SULO 
 LQFOXGHG D UHWXUQ DGGUHVV LQ &ROFKHVWHU &RQQHFWLFXW 7KRXJK VHYHUDO DGGUHVVHV LQ
&ROFKHVWHU &RQQHFWLFXW DSSHDU WR EH RU KDYH LQ WKH SDVW EHHQ DVVRFLDWHG ZLWK /,1 WKHUH LV QR
NQRZQ FRQQHFWLRQ EHWZHHQ /,1 DQG WKH VSHFLILF VWUHHW DGGUHVV OLVWHG RQ WKH VKLSSLQJ ODEHO
5HFRUGV IURP WKH 3URSHUW\ $VVHVVRU IRU WKH &LW\ RI &ROFKHVWHU LQGLFDWH WKDW WKH SUHPLVHV ORFDWHG
DW WKH UHWXUQ DGGUHVV LQ &ROFKHVWHU LV D PL[HGXVH FRPPHUFLDO SURSHUW\ KRXVLQJ VHYHUDO
EXVLQHVVHV DQG DSDUWPHQWV
                                                  
LQ 4XLQF\

             $ UHYLHZ RI WKH RQOLQH ILOLQJV RI WKH 0DVVDFKXVHWWV 6HFUHWDU\ RI 6WDWH¶V 2IILFH

VKRZV WKDW /,1 LV WKH UHJLVWHUHG %XVLQHVV $JHQW 3UHVLGHQW 'LUHFWRU 7UHDVXUHU DQG 6HFUHWDU\

IRU D EXVLQHVV FDOOHG $QJHO 6KDUH :LQH     6SLULWV ,QF 7KH ILOLQJV OLVW WKH EXVLQHVV¶V UHJLVWHUHG

FRUSRUDWH DGGUHVV DV  +DPLOWRQ 6WUHHW 4XLQF\ 0DVVDFKXVHWWV

             $FFRUGLQJ WR WKH 0DVVDFKXVHWWV 5HJLVWU\ RI 0RWRU 9HKLFOHV ³509´  /,1¶V

UHVLGHQWLDO DGGUHVV LV  +DPLOWRQ 6WUHHW LQ 4XLQF\ 7KH GDWH RI ELUWK OLVWHG LQ WKH 509 UHFRUGV

PDWFKHV WKDW OLVWHG IRU /,1 LQ H%D\¶V UHFRUGV

             2Q $SULO   , FRQGXFWHG VXUYHLOODQFH DW  +DPLOWRQ 6WUHHW LQ 4XLQF\ DQG

REVHUYHG D ZKLWH 7R\RWD +LJKODQGHU YHKLFOH SDUNHG LQ WKH GULYHZD\ EHDULQJ 0DVVDFKXVHWWV

OLFHQVH SODWH       $FFRUGLQJ WR 509 UHFRUGV OLFHQVH SODWH           LV DVVLJQHG WR D 

ZKLWH 7R\RWD +LJKODQGHU UHJLVWHUHG WR -LXOH /,1 ZLWK D UHVLGHQWLDO DGGUHVV RI  +DPLOWRQ 6WUHHW

LQ 4XLQF\

             2Q 0D\   D IHGHUDO VHDUFK ZDUUDQW 0-'/& ZDV H[HFXWHG DW

 +DPLOWRQ 6WUHHW LQ 4XLQF\ 7KHUH PHPEHUV RI ODZ HQIRUFHPHQW HQFRXQWHUHG /,1 DQG


       
          0\ LQYHVWLJDWLRQ LQGLFDWHV WKDW WKH SRUWLRQ RI WKH EXLOGLQJ FRPSULVLQJ  +DPLOWRQ
6WUHHW LV D UHVLGHQFH RFFXSLHG E\ VRPHRQH RWKHU WKDQ /,1

       
         7KH ILOLQJV DOVR LQFOXGH D UHJLVWHUHG VWUHHW DGGUHVV IRU WKH EXVLQHVV RI  6FKRILHOG
$YHQXH 'XGOH\ 0DVVDFKXVHWWV 5HFHQW VXUYHLOODQFH RI  6FKRILHOG $YHQXH UHYHDOHG DQ DFWLYH
OLTXRU ZLQH DQG EHHU VWRUH DV ZHOO DV D 8+DXO UHQWDO VWRUH DW WKDW ORFDWLRQ 7KH QDPH ³$QJHO
6KDUH :LQH 6SLULWV´ DSSHDUV RQ WKH IURQW VLJQDJH

       
        'XULQJ DGGLWLRQDO VXUYHLOODQFH DW  +DPLOWRQ 6WUHHW RQ $SULO   , REVHUYHG D
EODFN +\XQGDL 7XFVRQ EHDULQJ 1HZ <RUN OLFHQVH SODWH            SDUNHG DW WKH FXUE
$FFRUGLQJ WR 1HZ <RUN¶V 'HSDUWPHQW RI 0RWRU 9HKLFOHV WKDW OLFHQVH SODWH LV DVVLJQHG WR D 
EODFN +\XQGDL 7XFVRQ UHJLVWHUHG WR VRPHRQH E\ WKH QDPH RI + /LQ ZLWK D UHVLGHQWLDO DGGUHVV
LQ %URRNO\Q 1< 'XULQJ VXUYHLOODQFH RQ $SULO   , DJDLQ REVHUYHG ERWK YHKLFOHV RXWVLGH
WKH +DPLOWRQ 6WUHHW DGGUHVV
                                                 
UHFRYHUHG RQH UHPDLQLQJ 72$0,7 9LUXV 6KXW 2XW GHYLFH

            2Q WKH VDPH GD\ PHPEHUV RI ODZ HQIRUFHPHQW YLVLWHG DGGUHVVHV DVVRFLDWHG ZLWK

EX\HUV RI 72$0,7 9LUXV 6KXW 2XW GHYLFHV IURP WKH GHDOVO\Q H%D\ DFFRXQW LQFOXGLQJ LQ

&DOLIRUQLD )ORULGD ,OOLQRLV DQG 2KLR /DZ HQIRUFHPHQW UHFRYHUHG DQ DGGLWLRQDO VHYHQWHHQ

GHYLFHV IURP WKHVH EX\HUV

          EBAY POSSESSES EVIDENCE, FRUITS, AND INSTRUMENTALITIES

            %DVHG RQ P\ H[SHULHQFH DQG WUDLQLQJ DV ZHOO DV LQIRUPDWLRQ SURYLGHG WR PH E\

RWKHUV , KDYH SUREDEOH FDXVH WR EHOLHYH WKDW WKH FRPPXQLFDWLRQ V\VWHPV RI H%D\ WR EH VHDUFKHG

FRQWDLQ IUXLWV HYLGHQFH DQG LQVWUXPHQWDOLWLHV RI YLRODWLRQV RI WKH IHGHUDO VWDWXWHV OLVWHG DERYH DV

GHVFULEHG LQ $WWDFKPHQW %

            , EHOLHYH WKDW HYLGHQFH RI FULPLQDO DFWLYLW\ LV OLNHO\ WR EH IRXQG LQ H%D\ GDWDEDVHV

UHODWHG WR WKH GHDOVO\Q DFFRXQW EHFDXVH DPRQJ RWKHU WKLQJV , KDYH OHDUQHG WKURXJK WKH

FRXUVH RI WKH LQYHVWLJDWLRQ WKDW  H%D\ DOORZV SXUFKDVHUV WR FRPPXQLFDWH ZLWK VHOOHUV GLUHFWO\

 FRPPXQLFDWLRQV WRRN SODFH XVLQJ WKH GHDOVO\Q DFFRXQW RQ WKH RQH KDQG DQG WKH H%D\

DFFRXQWV RI SXUFKDVHUV RI WKH 72$0,7 9LUXV 6KXW 2XW GHYLFHV RQ WKH RWKHU  H%D\

FRPPXQLFDWHG YLD LWV FRPPXQLFDWLRQ V\VWHP ZLWK WKH GHDOVO\Q DFFRXQW RQ RU DERXW 0DUFK

  FRQFHUQLQJ WKH UHPRYDO RI OLVWLQJV IRU 72$0,7 9LUXV 6KXW 2XW GHYLFHV WKDW ZHUH OLVWHG

IRU VDOH XQGHU WKH GHDOVO\Q DFFRXQW DQG  XVHUWRXVHU H%D\ PHVVDJHV DV ZHOO DV

PHVVDJHV IURP H%D\ GLUHFWO\ WR D VHOOHU UHJDUGLQJ SURKLELWHG LWHPV DQGRU UHPRYHG LWHP OLVWLQJV

DUH UHWDLQHG IRU D SHULRG RI IRXU \HDUV

                                       LEGAL AUTHORITY

            7KH JRYHUQPHQW PD\ REWDLQ ERWK HOHFWURQLF FRPPXQLFDWLRQV DQG VXEVFULEHU

LQIRUPDWLRQ E\ REWDLQLQJ D VHDUFK ZDUUDQW  86&   D   F  $ 



                                                  
            $Q\ FRXUW ZLWK MXULVGLFWLRQ RYHU WKH RIIHQVH V XQGHU LQYHVWLJDWLRQ PD\ LVVXH D

VHDUFK ZDUUDQW XQGHU  86&   D  UHJDUGOHVV RI WKH ORFDWLRQ RI WKH ,QWHUQHW FRPSDQ\

ZKRVH LQIRUPDWLRQ ZLOO EH VHDUFKHG  86&   E  $  )XUWKHUPRUH XQOLNH RWKHU

VHDUFK ZDUUDQWV   ZDUUDQWV GR QRW UHTXLUH DQ RIILFHU WR EH SUHVHQW IRU VHUYLFH RU H[HFXWLRQ

RI WKH VHDUFK ZDUUDQW  86&   J 

            ,I WKH JRYHUQPHQW REWDLQV D VHDUFK ZDUUDQW WKHUH LV QR UHTXLUHPHQW WKDW HLWKHU WKH

JRYHUQPHQW RU WKH SURYLGHU JLYH QRWLFH WR WKH VXEVFULEHU  86&   E  $ DQG F  

              FOURTEEN-DAY RULE FOR EXECUTION OF THE WARRANT

            )HGHUDO 5XOH RI &ULPLQDO 3URFHGXUH  H  $  % GLUHFWV WKH 8QLWHG 6WDWHV WR

H[HFXWH D VHDUFK ZDUUDQW IRU HOHFWURQLF HYLGHQFH ZLWKLQ IRXUWHHQ GD\V RI WKH ZDUUDQW¶V LVVXDQFH

,I WKH &RXUW LVVXHV WKLV ZDUUDQW WKH 8QLWHG 6WDWHV ZLOO H[HFXWH LW QRW E\ HQWHULQJ WKH SUHPLVHV RI

H%D\ DV ZLWK D FRQYHQWLRQDO ZDUUDQW EXW UDWKHU E\ VHUYLQJ D FRS\ RI WKH ZDUUDQW RQ WKH

FRPSDQ\ DQG DZDLWLQJ LWV SURGXFWLRQ RI WKH UHTXHVWHG GDWD 7KLV SUDFWLFH LV DSSURYHG LQ 

86&   J DQG LV JHQHUDOO\ D SUXGHQW RQH EHFDXVH LW PLQLPL]HV WKH JRYHUQPHQW¶V LQWUXVLRQ

RQWR WKH ,QWHUQHW FRPSDQ\¶V SK\VLFDO SUHPLVHV DQG WKH UHVXOWLQJ GLVUXSWLRQ RI WKHLU EXVLQHVV

SUDFWLFHV

            %DVHG RQ P\ WUDLQLQJ DQG H[SHULHQFH DQG WKDW RI RWKHU PHPEHUV RI ODZ

HQIRUFHPHQW , XQGHUVWDQG WKDW HPDLO DQG VRFLDO PHGLD SURYLGHUV DV ZHOO DV FRPSDQLHV OLNH H%D\

ZKRVH VHUYLFHV LQFOXGH LQWHUQDO PHVVDJLQJ VRPHWLPHV SURGXFH GDWD LQ UHVSRQVH WR D VHDUFK

ZDUUDQW RXWVLGH WKH IRXUWHHQGD\ IRUPHUO\ WHQGD\ SHULRG VHW IRUWK LQ 5XOH  IRU H[HFXWLRQ RI D

ZDUUDQW , DOVR XQGHUVWDQG WKDW HOHFWURQLF FRPPXQLFDWLRQ FRPSDQLHV VRPHWLPHV SURGXFH GDWD

WKDW ZDV FUHDWHG RU UHFHLYHG DIWHU WKH IRXUWHHQGD\ GHDGOLQH ³ODWHFUHDWHG GDWD´  7KH 8QLWHG


                                                 
6WDWHV GRHV QRW DVN IRU WKLV H[WUD GDWD RU SDUWLFLSDWH LQ LWV SURGXFWLRQ

            6KRXOG H%D\ SURGXFH ODWHFUHDWHG GDWD LQ UHVSRQVH WR WKLV ZDUUDQW ODZ

HQIRUFHPHQW SHUVRQQHO ZLOO VHHN WR DYRLG UHYLHZLQJ DQ\ ODWHFUHDWHG GDWD WKDW ZDV FUHDWHG E\ RU

UHFHLYHG E\ WKH DFFRXQWKROGHU DEVHQW D IROORZXS ZDUUDQW +RZHYHU , UHTXHVW SHUPLVVLRQ WR

YLHZ DOO ODWHFUHDWHG GDWD WKDW ZDV FUHDWHG E\ H%D\ LQFOXGLQJ VXEVFULEHU ,3 DGGUHVV ORJJLQJ

DQG RWKHU WUDQVDFWLRQDO GDWD ZLWKRXW D IXUWKHU RUGHU RI WKH &RXUW 7KLV LQIRUPDWLRQ FRXOG DOVR EH

REWDLQHG E\ JUDQG MXU\ VXESRHQD RU DQ RUGHU XQGHU  86&   G  QHLWKHU RI ZKLFK

LQFOXGHV D IRXUWHHQGD\ WLPH OLPLW

            )RU WKHVH UHDVRQV , UHTXHVW WKDW WKH &RXUW DSSURYH WKH SURFHGXUHV LQ $WWDFKPHQW

% ZKLFK VHWV IRUWK WKHVH OLPLWDWLRQV

                                           &21&/86,21

            %DVHG RQ WKH LQIRUPDWLRQ GHVFULEHG DERYH , KDYH SUREDEOH FDXVH WR EHOLHYH WKDW

WKDW -LXHOH /,1 KDV YLRODWHG ),)5$  86&  M D  $  M D  (  DQG O DQG WKH

VWDWXWRU\ SURYLVLRQV DJDLQVW PDLOLQJ LQMXULRXV DUWLFOHV  86&   LPSRUWDWLRQ FRQWUDU\ WR

ODZ  86&   PDLO IUDXG  86&   ZLUH IUDXG  86&   DQG

FRQVSLUDF\ WR FRPPLW VXFK RIIHQVHV  86&   DQG 

            %DVHG RQ WKH LQIRUPDWLRQ GHVFULEHG DERYH WKHUH LV SUREDEOH FDXVH WR EHOLHYH WKDW

WKH GHDOVO\Q H%D\ DFFRXQW DV GHVFULEHG LQ $WWDFKPHQW $ FRQWDLQV IUXLWV HYLGHQFH DQG

LQVWUXPHQWDOLWLHV RI WKHVH FULPHV DV GHVFULEHG LQ $WWDFKPHQW %



                                         FRQWLQXHG RQ QH[W SDJH




                                                  
                                      $77$&+0(17 $

                 '(6&5,37,21 2) 7+( 35(0,6(6 72 %( 6($5&+('

       7KH SUHPLVHV WR EH VHDUFKHG DUH  WKH H%D\ DFFRXQW DVVRFLDWHG ZLWK WKH XVHU QDPH

³GHDOVO\Q´  RWKHU XVHUJHQHUDWHG GDWD VWRUHG ZLWKLQ WKLV DFFRXQW DQG  DVVRFLDWHG

VXEVFULEHU WUDQVDFWLRQDO DQG XVHU FRQQHFWLRQ LQIRUPDWLRQ DVVRFLDWHG ZLWK WKH DFFRXQW DV

GHVFULEHG IXUWKHU LQ $WWDFKPHQW % 7KLV LQIRUPDWLRQ LV PDLQWDLQHG E\ H%D\ ,QF ZKLFK DFFHSWV

VHUYLFH RI SURFHVV DW  +DPLOWRQ $YHQXH LQ 6DQ -RVH &DOLIRUQLD DQG YLD LWV RQOLQH ODZ

HQIRUFHPHQW SRUWDO DW KWWSVOHFRUSHED\FRP/(3RUWDOB&RPPXQLWLHV/RJLQ




                                               
                                       $77$&+0(17 %

,     6HDUFK 3URFHGXUH

       $      :LWKLQ IRXUWHHQ GD\V RI WKH VHDUFK ZDUUDQW V LVVXH WKH ZDUUDQW ZLOO EH VHUYHG RQ

H%D\ SHUVRQQHO ZKR ZLOO LGHQWLI\ WKH DFFRXQWV DQG ILOHV WR EH VHDUFKHG DV GHVFULEHG LQ 6HFWLRQ

,, EHORZ

       %      7KH FRPSDQ\ ZLOO WKHQ FUHDWH DQ H[DFW HOHFWURQLF GXSOLFDWH RI WKHVH DFFRXQWV DQG

ILOHV WKH DFFRXQW GXSOLFDWH 

       &      7KH FRPSDQ\ ZLOO SURYLGH WKH DFFRXQW GXSOLFDWH WR ODZ HQIRUFHPHQW SHUVRQQHO

       '      /DZ HQIRUFHPHQW SHUVRQQHO ZLOO WKHQ VHDUFK WKH DFFRXQW GXSOLFDWH IRU WKH UHFRUGV

DQG GDWD WR EH VHL]HG ZKLFK DUH GHVFULEHG LQ 6HFWLRQ ,,, EHORZ

       (      /DZ HQIRUFHPHQW SHUVRQQHO PD\ UHYLHZ WKH DFFRXQW GXSOLFDWH HYHQ LI WKH

FRPSDQ\ SURGXFHG LW DIWHU IRXUWHHQ GD\V IURP WKH ZDUUDQW¶V LVVXH VXEMHFW WR WKH IROORZLQJ

OLPLWDWLRQV ,I WKH FRPSDQ\ SURYLGHG GDWD WKDW ZDV FUHDWHG DIWHU IRXUWHHQ GD\V IURP WKH ZDUUDQW V

LVVXH ODWHFUHDWHG GDWD  ODZ HQIRUFHPHQW SHUVRQQHO PD\ YLHZ DOO ODWHFUHDWHG GDWD WKDW ZDV

FUHDWHG E\ WKH FRPSDQ\ LQFOXGLQJ VXEVFULEHU ,3 DGGUHVV ORJJLQJ DQG RWKHU WUDQVDFWLRQDO GDWD

ZLWKRXW D IXUWKHU RUGHU RI WKH &RXUW /DZ HQIRUFHPHQW SHUVRQQHO ZLOO VHHN WR DYRLG UHYLHZLQJ

DQ\ ODWHFUHDWHG GDWD WKDW ZDV FUHDWHG E\ RU UHFHLYHG E\ WKH DFFRXQWKROGHU V  VXFK DV HPDLO

DEVHQW D IROORZXS ZDUUDQW

,,    $FFRXQWV DQG )LOHV WR %H &RSLHG E\ &RPSDQ\ 3HUVRQQHO

       $      $OO GDWD ILOHV DVVRFLDWHG ZLWK WKH DFFRXQW DVVRFLDWHG ZLWK H%D\ XVHU QDPH

GHDOVO\Q LQ WKH IROORZLQJ FDWHJRULHV

                    %LRJUDSKLFDO SURILOH LQIRUPDWLRQ HQWHUHG E\ WKH XVHU

                    ,QIRUPDWLRQ UHJDUGLQJ WKH XVHU¶V DFWLYLWLHV RQ H%D\
                    &RPPXQLFDWLRQV DQG PHVVDJHV SXEOLVKHG VHQW RU UHFHLYHG E\ WKH XVHU
                      LQFOXGLQJ PHVVDJHV IURP H%D\ FRQFHUQLQJ LWHPV SURKLELWHG IURP VDOH
                      DQGRU UHPRYHG IURP OLVWLQJ

       %      7KH FRQWHQWV RI DOO PHVVDJHV DQG FRPPXQLFDWLRQV HJ HPDLO 606 WH[W HWF

DVVRFLDWHG ZLWK WKH GHDOVO\Q H%D\ DFFRXQW LQFOXGLQJ VWRUHG RU SUHVHUYHG FRSLHV RI PHVVDJHV

DQG FRPPXQLFDWLRQV VHQW WR DQG IURP WKH DFFRXQWV GUDIWV WKH VRXUFH DQG GHVWLQDWLRQ DGGUHVVHV

DVVRFLDWHG ZLWK HDFK WKH GDWH DQG WLPH DW ZKLFK HDFK ZDV VHQW DQG WKH VL]H DQG OHQJWK RI HDFK

PHVVDJH RU FRPPXQLFDWLRQ

       &      $OO UHFRUGV UHODWHG WR DQG FRQWHQWV RI FRPPXQLFDWLRQV EHWZHHQ H%D\ DQG DQ\

SHUVRQ UHJDUGLQJ WKH GHDOVOXQ H%D\ DFFRXQW LQFOXGLQJ UHFRUGV RI DFWLRQV WDNHQ

       '      $OO VXEVFULEHU DQG WUDQVDFWLRQDO UHFRUGV IRU WKH GHDOVO\Q H%D\ DFFRXQW DQG

DQ\ DVVRFLDWHG DFFRXQWV LQFOXGLQJ

                    1DPHV

                    $GGUHVVHV LQFOXGLQJ SK\VLFDO DGGUHVVHV HPDLO DGGUHVV DQG ,3 DGGUHVVHV

                    5HFRUGV RI VHVVLRQ WLPHV DQG GXUDWLRQV DQG WKH WHPSRUDULO\ DVVLJQHG
                      QHWZRUN DGGUHVVHV VXFK DV ,QWHUQHW 3URWRFRO ³,3´ DGGUHVVHV DVVRFLDWHG
                      ZLWK WKRVH VHVVLRQV

                    7HOHSKRQH RU LQVWUXPHQW QXPEHUV DQG

                    0HDQV DQG VRXUFH RI SD\PHQW

       (      $OO UHFRUGV SHUWDLQLQJ WR GHYLFHV IURP ZKLFK WKH GHDOVO\Q H%D\ DFFRXQW ZDV

DFFHVVHG LQFOXGLQJ WR WKH H[WHQW DYDLODEOH GHYLFH VHULDO QXPEHUV PRGHO W\SHQXPEHU ,0(,

SKRQH QXPEHUV DQG 0$& DGGUHVVHV

,,,   5HFRUGV DQG 'DWD WR EH 6HDUFKHG DQG 6HL]HG E\ /DZ (QIRUFHPHQW 3HUVRQQHO

       $      (YLGHQFH IUXLWV DQG LQVWUXPHQWDOLWLHV RI YLRODWLRQV RI 7LWOH  8QLWHG 6WDWHV &RGH

6HFWLRQV M D  $  M D  (  DQG O E  %  DQG 7LWOH  8QLWHG 6WDWHV &RGH



                                                
6HFWLRQV      DQG  RFFXUULQJ DIWHU -DQXDU\   LQFOXGLQJ

UHFRUGV RU GDWD UHODWLQJ WR

                     &RPPXQLFDWLRQV RU RWKHU LQIRUPDWLRQ UHODWLQJ WR H%D\ OLVWLQJV GHVLJQDWHG

                       ZLWK WKH QXPEHUV  DQG  ³72$0,7 -DSDQ

                       9LUXV 6KXW 2XW 6DQLWDWLRQ 'LVLQIHFW &DUG 'HRGRUL]H >VLF@ 6DQLWL]H´ DQG

                       ³72$0,7 -DSDQ 9LUXV 6KXW 2XW 6DQLWDWLRQ 'LVLQIHFW &DUG 6DQLWL]H´ 

                     7KH LGHQWLW\ DQG ORFDWLRQ RI DQ\ SXUFKDVHUV RI WKHVH SURGXFWV

                     &RPPXQLFDWLRQV ZLWK SXUFKDVHUV RI WKHVH SURGXFWV

                     &RPSXWHU DFWLYLW\ LQ IXUWKHUDQFH RI WKH OLVWLQJ VDOH DQG VKLSPHQW RI WKHVH

                       SURGXFWV

                     &RPPXQLFDWLRQV ZLWK VHOOHUV RU EX\HUV RI SHVWLFLGHV

                     7KH LGHQWLW\ DQG SDVW RU SUHVHQW ORFDWLRQ RI WKH XVHU V RI WKH GHDOVO\Q

                       H%D\ DFFRXQW

                     7KH LGHQWLW\ ORFDWLRQ DQG RZQHUVKLS RI DQ\ FRPSXWHUV XVHG WR DFFHVV WKH

                       GHDOVO\Q H%D\ DFFRXQW

                     $Q\ UHFRUGV SHUWDLQLQJ WR WKH PHDQV DQG VRXUFH RI SD\PHQW IRU VHUYLFHV

                        LQFOXGLQJ DQ\ FUHGLW FDUG RU EDQN DFFRXQW QXPEHU RU GLJLWDO PRQH\

                       WUDQVIHU LQIRUPDWLRQ 

                     (YLGHQFH WKDW PD\ LGHQWLI\ DQ\ FRFRQVSLUDWRUV RU DLGHUV DQG DEHWWRUV

                       LQFOXGLQJ UHFRUGV WKDW KHOS UHYHDO WKHLU ZKHUHDERXWV

       %      $OO RI WKH VXEVFULEHU WUDQVDFWLRQDO DQG ORJJLQJ UHFRUGV GHVFULEHG LQ 6HFWLRQ ,,

%




                                                
